DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a hall effect sensor for activating at least one sensor" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether “at least one sensor” refers to the sensor device as a whole, consistent with the specification’s explanation of activating the enntire sensor device ([0091], published application), the at least one pressure sensor mentioned in the claim ([0098], published application), or an additional unclaimed sensor, consistent with the specifications explanation 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 an d 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. Patent 6,057,773) in view of Raghavan (PG-PUB 2016/0290964).
Considering claim 15, Shukla discloses a method of activating a sensor device for measuring fluid and fluid conduit properties, the method comprising: 
-  placing the sensor device 1 in proximity of a magnetic field (Column 3, lines 7-15); 
-  triggering a load switch coupled to a power source located in the inner compartment, wherein the load switch switches on the power source (Column 2, lines 53-60; Column 3, lines 7-15); 
-  activating a light indicator (Column 3, lines 24-27).
The invention by Shukla fails to explicitly disclose the switch element being connected between a Hall Effect sensor and the power source, wherein the light indicator illuminates to indicate that power is turned on.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the Hall Effect switch of Raghavan in the invention by Shukla, and the results of the combination would have been predictable and repeatable.  The motivation for doing so is to provide a known threshold range of magnetic field actuation strength. 
Considering claim 16, Shukla discloses that the magnetic field is generated by a permanent magnet.
Considering claim 18, Shukla discloses inserting the sensor device in a fluid conduit and measuring fluid and fluid conduit data using at least one sensor located in the inner compartment (Column 2, lines 35-41).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. Patent 6,057,773) in view of Raghavan (PG-PUB 2016/0290964), as applied to claim 15, above, and further in view of MacNamara et al. (PG-PUB 2005/0010341).
The invention by Shukla, as modified by Raghavan, discloses actuation by magnetic field, but fails to disclose that a minimum of 3 seconds in the presence of the magnetic field is required to active the device.
However, MacNamara teaches a delay of at least 3 seconds to cause an actuation mode change in a device ([0037]).
.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shukla et al. (U.S. Patent 6,057,773) in view of Raghavan (PG-PUB 2016/0290964), as applied to claim 15, above, and further in view of Rothgeb et al. (PG-PUB 2003/0227394).
Considering claim 19, Shukla, as modified by Raghavan, discloses sensing and transmitting the results from within the conduit, and thus fails to disclose removing the sensor device from the fluid conduit and retrieving fluid and fluid conduit data from a memory located in the inner compartment.
However, Rothgeb teaches removing a sealed body sensor unit from a fluid conduit and retrieving fluid and fluid conduit data from a memory located in the inner compartment thereof ([0091-94]).
One of ordinary skill in the art could have simply substituted the known technique of internal memory storage and retrieval of Rothgeb for the wireless transmission of Shukla, and the results of the substitution would have been predictable and repeatable.  The invention by Rothgeb specifically teaches the interchangeability of either transmitting data or storing data for later retrieval ([0081]), and thus, both techniques are considered functionally equivalent for the retrieval of data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a memory for storing and .

Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a sensor device for measuring fluid and fluid conduit properties, the sensor device having an outer capsule with a first and second capsule portion forming a fluid-tight containment to an inner compartment in a closed position, a mounting bracket disposed within the inner compartment, the mounting bracket connecting the first capsule portion to the second capsule portion and providing structural integrity and pressure resistivity for the outer capsule with a pressure sensor contained between the mounting bracket and the inner surface of the second capsule and aligned with an aperture of the second capsule, and a power source mounted on the mounting bracket.
The closest art of record to Rothgeb et al. (PG-PUB 2003/0227394) discloses a two-part capsule with a power source and a pressure sensor inside of the capsule, the pressure sensor being located in alignment with an aperture of one of the parts of the capsule.  Rothgeb discloses that the first and second parts of the capsule are affixed to one another directly , thus failing to disclose the use of a mounting bracket to connect the two parts, and therefore, 
Addtionally, Rantala et al. (U.S. Patent 6,931,952) discloses a two part sealed body having an aperture for exposed fluid to an internal pressure sensor, the two part body being directly connected to one another without the use of a mounting bracket.  In the part containing the pressure sensor, a power source and additional electronics are housed, also, without the use of a mounting bracket.
Furthermore, Shi (PG-PUB 2017/0350241) discloses a two-part sealed body having an drilled aperture in one part thereof for alignment with an internal pressure sensor, a power source, an external activator for switching on the sensor and electronics.  Shi fails to disclose a mounting bracket connecting the first and second portions of the sealed body together.
Prior art to Raghavan (PG-PUB 2016/0290964) discloses the use of a Hall Effect sensor within a sealed body to cause a switched activation of an overall device or embedded electronics when located proximate a magnetic source ([0018]).
Prior art to O’Rourke et al. (PG-PUB 2020/0093993) discloses the use of a Hall Effect sensor within a sealed body to cause a switched activation of a processor and sensors when located proximate a magnetic source ([0098]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schantz discloses a two-part sealed body having electronics and a power source confined therein in a fluid-tight arrangement.
Paulson and Radjy discloses a two part sealed body housing sensors and a power source therein in a fluid-tight arrangement.
Townsend discloses a two-part body having a pressure sensor and a power source therein, wherein an aperture from one part of the body is aligned with the pressure sensor.
Shukla discloses a free-floating sensor structure having within a sealed body a power source, sensors, and a magnetically actuated switch for activation of the sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 13, 2021